     Case 2:20-cv-01301-RFB-BNW Document 25 Filed 02/05/21 Page 1 of 2



 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5

 6    TERRENCE BOWSER,                                    Case No. 2:20-cv-01301-RFB-BNW
 7                        Petitioner,                                          ORDER
 8            v.
 9    JERRY HOWELL, et al.,
10                        Respondents.
11

12           This is a habeas corpus action under 28 U.S.C. § 2254. Currently before the court are two

13   motions: Petitioner's motion for a copy of the Local Rules (ECF No. 19), and petitioner's motion

14   for enlargement of time (ECF No. 20). The court grants both.

15           In the motion for a copy of the Local Rules, petitioner states that his prison unit went onto

16   a COVID-19 quarantine on November 14. He also states that he has no access to the prison's law

17   library. Consequently, he lacks information, "[S]uch as how many pages the Reply [to the answer]

18   can be and if necessary, how do I request to exceed that amount; how it must be formatted, such as

19   including a statement of the case, table of authorities, etc. as well as if I need to attach any exhibits

20   to it in support of my argument, cite any caselaws or do anything else." ECF No. 19 at 1. Petitioner

21   also states that once he obtains the Local Rules, he would need to know where to find the

22   information. Id. Respondents oppose the motion first because the information that petitioner asks

23   the court order respondents give to him amounts to legal advice. ECF No. 21 at 2-3. Second,

24   respondents argue that petitioner has not demonstrated that he has been unable to otherwise obtain

25   this information. ECF No. 21 at 3-4. In support, respondents present the declaration of the prison's

26   law library supervisor. ECF No. 22. She states that petitioner can write requests for legal materials.

27   She also notes that due to quarantine disruptions, including her own quarantine from November 16

28   through November 30, 2020, requests are not processed as quickly as they otherwise would be.
                                                         1
     Case 2:20-cv-01301-RFB-BNW Document 25 Filed 02/05/21 Page 2 of 2



 1          The Court finds that petitioner is entitled to the Local Rules and that the provision of the
 2   Rules is not legal advice. Southern Desert Correctional Center, where petitioner is located, is
 3   directed give petitioner a paper copy of the Rules and respondents are to confirm this within 2
 4   weeks. The Court also informs petitioner that a reply to an answer to a habeas corpus petition has
 5   no page limit. LSR 3-2(b). The court has formatting requirements, see LR IA 10-1 and LR IA 10-
 6   2, and petitioner can look at either this order or respondents' responses for a general idea.
 7          Respondents do not oppose petitioner's request for additional time to file a reply to the
 8   answer. ECF No. 21. The court will grant that request.
 9          IT THEREFORE IS ORDERED that petitioner's motion for a copy of the Local Rules (ECF
10   No. 19) is GRANTED. Southern Desert Correctional Center is directed give petitioner a paper
11   copy of the Rules and respondents are to confirm this within 2 weeks.
12          IT FURTHER IS ORDERED that petitioner's motion for enlargement of time (ECF No.
13   20) is GRANTED, nunc pro tunc. Petitioner will have up to and including February 1, 2021, to
14   file a reply to the answer (ECF No. 9).
15

16          DATED: February 5, 2021.
17

18
                                                                   ______________________________
19                                                                 RICHARD F. BOULWARE, II
                                                                   United States District Judge
20

21

22

23

24

25

26

27

28
                                                        2
